        IN THE UNITED STATES DISTRICT COURT FOR THE
                NORTHERN DISTRICT OF FLORIDA
                    GAINESVILLE DIVISION

MARTINSON INDUSTRIES, LLC,

           Plaintiff,

v.                                       Case No. 1:19cv52-MW/GRJ

PHALANX DEFENSE SYSTEMS,

          Defendant.
_________________________/

          ORDER DENYING MOTION TO DISMISS AS MOOT

     Plaintiff has filed its First Amended Complaint. ECF No. 12. Accordingly,

Defendant’s Motion to Dismiss, ECF No. 9, is DENIED as moot.

     SO ORDERED on June 20, 2019.


                                   s/ MARK E. WALKER
                                   Chief United States District Judge
